u¢“"

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

JUN 1 4 2013
Alan William Golder, § C|;rakékl:_hsp~tgl/Ség§f_t;nd
Plaintiff, )
)
v. ) Civil Action No.
)
Eric Holder, United States Attomey General et al., )
> {@ -/ 1200
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
iri forma pauperis. The Court will grant plaintiffs in forma pauperis application and will
dismiss the case for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal "at any time" jurisdiction is found wanting).

Plaintiff is a prisoner at the MacDougall Correctional institution in Suffield, Connecticut,
seeking an order to compel the Department of Justice "to honor their promise and admit me back

95

into the Federal Bureau of Prisons, Federal Witness Security Unit . . . . Compl. at 5. Plaintiff
alleges that in 1980 in return for his cooperation in the investigation and prosecution of members
of a reputed organized crime family, he was promised placement in the Federal Witness Security
Program authorized by 18 U.S.C. § 3521. He pled guilty "in New York" to second degree
murder and other charges and was released to parole in May 1995, "conditionally into the

Federal Witness Program only." Compl. at 6. Allegedly, plaintiff "was denied acceptance
into the program, . . . paroled in the very epicenter of my danger zone . . ., recognized and . . .

severely beaten." Id. at 6-7. He eventually fled the United States in fear for his safety. Id. at

03

7. Plaintiff "settled" in Belgium where he lived for nine years until his arrest and extradition to
the United States on outstanding warrants. Id.

Despite the requested relief to be admitted "back" into the witness protection program,
plaintiff does not establish that he actually participated in the program. Regardless, “[t]he
decision of the Attorney General to terminate [witness] protection shall not be subject to judicial
review," 18 U.S.C. § 352l(f), and "[t]he United States and its officers and employees shall not be
subject to any civil liability on account of any decision to provide or not to provide protection. . . ."
18 U.S.C. § 352l(a)(3); see Harisen v. Lappin, 800 F. Supp. 2d 76, 83 (D.D.C. 201 l) (dismissing
for lack of jurisdiction "[b]oth plaintiff s claim for review of his termination and his claim for

reinstatement into the Program") (citing cases). Hence, this case will be dismissed for want of

jurisdiction. A separate Order accompanies this Memorandum Opinion.

/MW&

Uhited;€tates District Judge

@4#\
DATE: June , 2013